DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed February 10, 2021, for the 16/646,070 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 1-7, 10-11, and 13-16; the cancellation of claim 8; and the addition of claims 18-21 are noted.
Claims 1-7 and 9-21 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art...The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, a pressure control device and a temperature control device may be evidenced by, e.g., Choi et al (US 2018/0187093) [paragraph 0086] and Ladkat et al (US 2015/0276332 A1) [claims 14 & 15], respectively.  Note that applicant has stated “‘first control unit,’ ‘second control unit,’ and ‘third control unit’ have been amended to recite structural modifiers, namely ‘first pressure controller’ (or ‘first temperature controller’), ‘second pressure controller,’ ‘third pressure controller,’ respectively. Support for such amendments can be found on page 37, lines 17-22 or on page 38, lines 28-30. In this regard, it is well known in the art that ‘a temperature controller’ is commonly used and recognized ‘temperature control device’, and ‘a pressure controller’" is commonly used and recognized ‘pressure control device.’”  However, page 37 of the instant specification clearly discloses the “first control unit may include a temperature control device and a pressure control device.”  Similarly, page 38 of the instant specification clearly discloses “the third control a pressure control device and system.”  Furthermore, on the same page of the instant specification, it is disclosed that “the second control unit may include a pressure control device and system.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please amend line 6 of instant claim 2 as follows:
“second temperature to obtain a second separated product and [[the]] a first separated product,…”

Please amend lines 11 and 12 of instant claim 13 as follows:
“the first control unit comprises a first pressure [[controller]] control device and/or a first temperature [[controller]] control device and is configured to control the operating conditions…”

Please amend lines 2 and 3 of instant claim 15 as follows:
“a second control unit and a third control unit, wherein the second control unit comprises a second pressure [[controller]] control device and is configured to control the operating pressure of the first…”

Please amend line 5 of instant claim 15 as follows:
“third control unit comprises a third pressure [[controller]] control device and is configured to control the…”


“21.  The upgrading process according to claim [[21]] 20, wherein the step (3-2) or step (3-8)…”

The following is an examiner’s statement of reasons for allowance: See remarks on pages 15 and 16 of the amendment filed February 10, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





April 6, 2021